Citation Nr: 1503138	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-30 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year period of eligibility for receiving education assistance benefits under the provisions of Chapter 30, Title 38, United States Code, (Montgomery GI Bill), beyond the delimiting date of November 25, 2010.    


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 13, 1996 to October 16, 1996 and from November 25, 1996 to November 24, 2000.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans' Affairs (VA).  

On his September 2012 Form 9, the Veteran requested a Board videoconference hearing.  That hearing was scheduled to take place on August 7, 2013.  However, the Veteran did not appear for the hearing and did not request a postponement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The law provides a ten-year period of eligibility during which an individual may use his entitlement to Chapter 30 educational assistance benefits.  Often, this period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a)(i).  In this case the RO assigned the current delimiting date (i.e. ending date of entitlement for Chapter 30 benefits) of November 25, 2010 based on the Veteran's discharge from active duty in November 2000.  However, an unofficial information sheet pertaining to the periods of the Veteran's service indicates that subsequent to his separation from active duty on November 24, 2000, the Veteran served approximately four years in the Navy Reserve, from November 25, 2000 to November 15, 2004.  Notably, for individuals with appropriate active duty service followed by four years of continuous service in the Selected Reserves, the delimiting date for receipt of Chapter 30 educational benefits is the date on which the individual meets the requirement for four years' service in the Selected Reserves.  38 C.F.R. § 21.7050(a)(iii).  There is no indication from the record that the Veteran's noted Naval reserve service constituted continuous service in the Selected Reserves.  However, the record before the Board does not contain the service personnel records, a DD-214 or any other official documentation pertaining to the nature of the Veteran's active duty or Naval Reserve service.  Consequently, there remains a possibility that he did effectively have four years continuous service in the Selected Reserve.  Accordingly, a remand is required so that the Veteran's personnel records can be obtained to verify the nature of his reserve service from approximately November 25, 2000 to November 15, 2004.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records pertaining to his periods of active duty and to any period of reserve service subsequent to November 24, 2000.  These records should include the Veteran's DD-214, any available records documenting periods of ACDUTRA or INACDUTRA, and any other records pertinent to determining whether the Veteran effectively served in the Selected Reserve for four continuous years subsequent to his separation from active duty on November 24, 2000.   

2.  Make a determination as to whether the Veteran served in the Selected Reserves subsequent to his separation from active duty on November 24, 2000.  If it is determined that the Veteran did serve in the Selected Reserves, further determine the specific time period(s) in which the Veteran served in this capacity.  

3.  Readjudicate the claim, with specific consideration of 38 C.F.R. § 21.7050(a)(iii).   If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




